                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              BUTTE DIVISION


RICHARD CHARLES LUSSY,                          Case No. CV-17-079-BU-BMM

                                                JUDGMENT IN A CIVIL CASE
                      Plaintiff,

  vs.

HENRY PAUMIE LUSSY ET EL,

                      Defendant.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

 IT IS ORDERED AND ADJUDGED that his matter is DISMISSED WITHOUT
 LEAVE TO AMEND as to Defendants Lussy, Roque, Bornff, Dahood, and
 Green.

        Dated this 30th day of October, 2018.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ A Puhrmann
                                   A Puhrmann, Deputy Clerk
